DETAILED ACTION
	This is the final office action for application 16/672,142, which claims priority to Korean application KR10-2018-0134024, filed 11/3/2018.
	Claims 1, 3-6, 8-16, 20-23 are pending in the application. Claims 1, 3-6, 8-9, and 21-23 are considered herein.
	In light of the claim amendments, the rejection of Claim 6 under 35 U.S.C. 112(b) are withdrawn, the prior art rejections are withdrawn, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art reference, although this reference is not currently applied in a grounds of rejection.
Suzuki, et al. (U.S. Patent 6,380,025 B1)

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “a second sealing member positioned on other surface of the solar cell string” in lines 7-8. It is the Examiner’s position that this limitation should recite “a second sealing member positioned on another surface of the solar cell string.”  Appropriate correction is required.
Claim 1 further recites “an additional sealing part provided on between the first cover member and the first sealing member” in lines 14-15. It is the Examiner’s position that this limitation should recite “an additional sealing part provided 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one of the first sealing member and the second sealing member includes an additional sealing part provided on between the first cover member and the first sealing member” in lines 14-15.  This limitation is indefinite, because it is unclear how the “second sealing member” could include the additional sealing part, when the additional sealing part is provided between the first cover member and the first sealing member.
Claim 1 further recites “the additional sealing member” in line 23. There is insufficient antecedent basis for this limitation, because there is no prior recitation of “an additional sealing member,” merely “an additional sealing part” in line 15. The Examiner recommends amended “the additional sealing member” to recite “the additional sealing part.”
	Claims 3-6, 8-9, and 21-23 are indefinite, because of their dependence on Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin, et al. (U.S. Patent Application Publication 2010/0275976 A1).
In reference to Claim 1, Rubin teaches a solar cell panel (Figs. 1-3, paragraphs [0126]-[0140]).
The solar cell panel of Rubin comprises a solar cell string including a plurality of solar cells 60 and 62 and a plurality of wiring members 66/67 connecting the plurality of solar cells in one direction (Figs. 1 and 2A, paragraph [0131]).
The solar cell panel of Rubin comprises a bus ribbon part including a bus ribbon 76 connected to the solar cell string and extending outwards toward a periphery of the solar cell panel (Fig. 3A, paragraph [0132]). It is the Examiner’s position that the bus ribbon 76 “extends outwards toward a periphery of the solar cell panel,” because it is shown to extend in a horizontal plane of the solar cell panel, perpendicular to one edge of the solar cell panel.
The solar cell panel of Rubin comprises a sealing member surrounding the solar cell string by including a first sealing member 26 positioned on one surface of the solar cell string and a second sealing member 28 positioned on another surface of the solar cell string (Figs. 3A-B, paragraph [0136]).
The solar cell panel of Rubin comprises a first cover member 42 positioned on the one surface of the solar cell string on the first sealing member 26 and a second cover member 44 positioned on the other surface of the solar cell string on the second sealing member 28 (Fig. 1, paragraph [0129]).
Rubin further teaches that, in a part of the solar cell panel corresponding to the bus ribbon part (i.e. in a region where the bus bar 76 is disposed), the first sealing member includes an additional sealing part 77 (Fig. 3A, paragraph [0136]) provided between the first cover member 42 and the first sealing member 26 (i.e. between the first cover member 42 and at least a portion of the first sealing member 26, because Fig. 3A teaches that a portion of the first sealing member 26 is disposed below the additional sealing part region of item 77).
Rubin teaches that each of the first and second cover members 42 and 44 are glass (paragraph [0129]).

Rubin teaches that an insulating member 70 is provided between the solar cell string and the bus ribbon part (i.e. between at least a portion of the solar cell string and the portion of the string where the bus ribbon is disposed) in a part (i.e. in a region) where the bus ribbon is overlapping a solar cell of the plurality of solar cells (Fig. 3A, paragraph [0132]). 
Specifically, Fig. 3A teaches that the insulating member 70 is disposed between at least a portion of the solar cell string and the bus ribbon part (i.e. between the adjacent solar cell in the string and the left-most edge of the bus ribbon part) in a part (i.e. in the indicated “bus ribbon part” in the inset below) where the bus ribbon is overlapping a solar cell of the plurality of solar cells. 
Rubin teaches that the additional sealing member/additional sealing part 77 (Fig. 3A, paragraph [0136]) is positioned opposite to the insulating member 70 in the solar cell string (i.e. on the upper side of the solar cell string, wherein the insulating member 70 is disposed on the lower side of the solar cell string) and between the first cover member 42 and the first sealing member 26.

    PNG
    media_image1.png
    481
    996
    media_image1.png
    Greyscale

	In reference to Claim 3, the inset of Fig. 3A under the rejection of Claim 1 above teaches that the additional sealing part 77 is positioned to include entirely at least a part in which the bus ribbon part is positioned, because it extends horizontally over the entire horizontal extent of the bus ribbon 76.

In reference to Claim 4, it is the Examiner’s position that, because the “bus ribbon part” can be interpreted to include any region where the bus ribbon is positioned, the “bus ribbon part” can be interpreted to correspond to a portion having a dimension that results in “a ratio of a width of the additional sealing part to a width of the bus ribbon part is 1 to 1.5, and wherein a ratio of a length of the additional sealing part to a length of the bus ribbon part is 1 to 1.5.” Therefore, it is the Examiner’s position that Rubin meets the limitations of Claim 4.
In reference to Claim 5, the inset of Fig. 3A under the rejection of Claim 1 above teaches that the additional sealing part 77 is positioned to be spaced apart from an edge of the solar cell panel.
In reference to Claim 6, Figs. 3A teaches that each of the plurality of first wiring members 66 and 67 comprises a rounded (i.e. curved) part.
In reference to Claim 21, Rubin teaches that the insulating member 70 includes an insulating part 70 and an adhesive layer on a surface of the insulating part (paragraph [0132]).
In reference to Claim 22, Rubin teaches that the bus ribbon 76 is attached to one of the plurality of wiring members 66 by the adhesive layer, because Fig. 3A of Rubin teaches that the adhesive connects the rear electrode 66 to the rear surface of the bus bar 76 (paragraph [0132]).
In reference to Claim 23, Rubin teaches that the first and second sealing members 26/28 are formed into a single sealing material, in the final device (Figs. 3A-B).
Therefore, the “first” and “second” sealing members can be interpreted in the manner shown in the inset below, which teaches that the bus ribbon 76 extends from the first sealing member to the second sealing member through a contact surface between the first sealing member and the second sealing member. 

    PNG
    media_image2.png
    248
    999
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin, et al. (U.S. Patent Application Publication 2010/0275976 A1), as applied to Claim 1, and further in view of Shiotsuka, et al. (U.S. Patent 6,121,542).
In reference to Claim 8, Rubin is silent regarding the thickness of the sealing member, and the width of the plurality of wiring members; therefore, he does not teach the limitations of Claim 8. 
However, he teaches that the encapsulant material is ethylene vinyl acetate (EVA, paragraph [0129]), and that the solar cells in the panel are silicon (paragraph [0129]).
To solve the same problem of providing silicon solar cell modules (column 14, lines 42-46, and example of which shown in Fig. 5), Shiotsuka teaches a photovoltaic module comprising an EVA encapsulant and metallic wiring members (column 11, lines 35-55).
Shiotsuka further teaches that, when the thickness of the wiring members on a solar cell is too small, the wiring member is easily broken, and when the thickness of the wiring members on a solar cell is too large, the wiring members shade too much of the solar cell surface (column 11, lines 40-50). 
Shiotsuka additionally teaches that, when the thickness of the wiring members increases, the thickness of the EVA encapsulant layer should be increased, as well (column 11, lines 45-55).
  Therefore, Shiotsuka’s disclosure teaches that the thicknesses of the wiring members is an optimizable variable that should be selected to balance the mechanical stability of the wiring members with the shading of the solar cells by the wiring members.
Further, Shiotsuka teaches that the thickness of the EVA encapsulant can be optimized, depending on the tuned thickness of the wiring members.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the thickness of the wiring members of Rubin, as well as the thickness of the encapsulant materials of Rubin, based on the teachings of Shiotsuka.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the relative thicknesses recited in Claim 8, i.e. “a thickness of the sealing member positioned on one side of a solar cell among the plurality of solar cells is two times or less with respect to a width or a diameter of the plurality of wiring members,” without undue experimentation.
In reference to Claim 9, Rubin is silent regarding the material of the additional sealing part 77. Therefore, Rubin does not teach that the additional sealing part is formed of a different material from that of the other part of the at least one of the first sealing member and the second sealing member.
To solve the same problem of providing silicon solar cell modules (column 14, lines 42-46, and example of which shown in Fig. 5), Shiotsuka teaches a photovoltaic module comprising an EVA encapsulant and metallic wiring members (column 11, lines 35-55), wherein the metallic wiring members are attached to the solar cells via a polymer film and an adhesive, as in Rubin (column 10, lines 17-39).
Shiotsuka further teaches that suitable materials for insulating (polymer) films suitable for use in attaching metallic wiring members to solar cells via an adhesive include polyimide resin and polyethylene terephthalate (column 10, lines 30-36).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the additional sealing part 77 from polyimide resin or polyethylene terephthalate, because Shiotsuka teaches that these are materials suitable for use in an insulating (polymer) film used as part of a structure to affix an electrode to a solar cell.
Rubin teaches that the first and second encapsulant sheets 26 and 28 are ethylene vinyl acetate (paragraph [0129]).
Therefore, forming the additional sealing part 77 from polyimide resin or polyethylene terephthalate teaches the limitations of Claim 9, wherein the additional sealing part is formed of a different material from that of the other part of the at least one of the first sealing member and the second sealing member.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721